Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 1 of 17




                EXHIBIT 1
                     Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 2 of 17



                                                                                                                                                            : SUM-100

                        suMMoNs.                                                                                                      rebal
                                                                                                                                          l 5=0114,fa                       •
                     minto jciotomp.                                                                                              ALAMEDA COUNTY
:Nceno.g.:To Demloot                                                                                                                           2 0 21)21
  owitsiAthipoottamot                                                                                                                . MY
-.woroammtoodtectiv:
       . . .
                                                                                                                                                                                •
                                                                                                                              C EFIK OF THE SUPERIOR COURT
YooAmos Eno-suariarPokiNTIFtt
ggt-  stA:Dtm-
fwl'oe,Ndritm. •ANDANDo EL.Dowoutto                                                                                                           E Gallagher
                    You'tiava been:00       e;00Ur1 May11— ago ns yolk outl.                   e rig. a un aaa. yoreepont ; n ;ayab                           n °TYCO' n
 0004
          YOirliaVe30'.01**IPWCIA.YtaiterthIsinimmepalInate.1101.000.rel.".                             otiMikamOtter)reaponse ettla•CO0rt arid,havet..copy.
 !4.0).,403.rithe:.0101nAfitt'A.tettefor pl,mma,..0t4•0411.004.rateCtlIduiyotif WWI lottret#e VA bein pf9perictakil•form its you wantirak,Oprtio..Aear your
    corifi   ,  Thttiamby,•00:0 Oriaktattetliittyou can ilia:lar.yoarmaponsai. you. kfind•              :COutt.fermsend mere..InionneUen;:et ftw..70411fotrilgtOatts
   0n11nel**6104ititOTIOlikikagn19:00.:00VAidie,441;yeert00.11YieW,11 • ry, erlh iiithouttelweregyeu,lf,yeAcennotpayttie Al.lnalee;..asKtb.0
     OW.F4i0jkletzaleiVialite110#11. Ifyo0110'.00ttilicjihiglesponegen'tinei,Y0                          Ode tirdiitiutt ahti•yourwagps...m.m;;00.00110!V.Mil
    0a1010.0*ttbattfiothet**0,146;frorri:Itt.a..04
      '     1110 •014.0thariagatraViallatalta,You msy went to caU an attorney rlgtit aWaY4 If              do.notudwan attorileyi you mayw.arittamairon. Ottqr.pey• • .
   • referral SeNt00:•:40a cannot afford Aitiernoy;you may be 011gIbli for fre legal se                     103(0.*POPPrd.t•teilal'Oftivicetw Program. You Can,locate
 :theaamonproft grOupat*.ctroaltt0Itila:,1-egal Services Web att-aXwa'aqaol                    _qo     a otg)ilhe•catgarma Courts OnlIn&Sett;14elii•Center •
  •'• 01414a4    :944040.0tai0ailhaii4.,*bY'abatactlfrItYaar:lacal,OW Or toInqi• ar san                    :NUM The Court has aSlahitorit!fartfor waived                and •
      ccAta•bn'.4"YAVtletranlialatitratika award of                   OEmcv,33::(n.A.clvi ca              igen mestbe paid tiettitaltmteUit"Wit01eintet the;0-800.
      *VIS01101,04•4.i.t.ashdadtig.,SliarasPoada.:daati.ii•da dlaklato*pu :00(IWO sus:antis:sin 000ditar004.114001..Lea..104nfOinladdria
      0400tMariat6M-,...
             7.7611;t:30•604,1,ag*Iii0madespue-allagolif,.- enriagpatiesfattia                  y pa SktilateSPatat.ariekadatuna..taspue0a.poreacd*.kattia:. .
       VattaYitiraantui.aaOm/0:otizio dameadapta yhirtittOri.alia II madaie akaaa.lo.gbaVert.Sri reaPaitskapareS00.4100:qua,e.Stet
      04000.140Obi/ft:Q*03.00 Ole:Onl)*errailinaaaVtia carte. Es pa :que.? a . uri.10M101040.0144g.tettpueda user pare
                             004.fiiimutivi**1.0../VeteYinatfnfahhadeinvl:el Cen OA                      itialaze:Q*34a
        bibllatarealalaYeadaaatalidada'a'004A044001e4U-ade.riiita*OR,• no' tie                            Oatlagantaila PR-s.eiriter46#,                          . toile qua;
                                                                                                                                                ata.0.0.0.610640:-1a
         Ic do uniwmulario do exencidn do page•qaiCtagesz am)atetahlasump a                        tie     ,.:PUedapiader otcaso...parhianhagagehheCria•tfide48Pc'd4
         .datiii;suisaatdaiatafavy.ibleema.alirmas]advadetaalai.              •
                                           44000mendebie gyp                      abtitiOrpi die           tett gos,goncto.oun aboidoi.puege•Oropr a urreerktololta.
      . tahtission:tialiatradaa;*no,p0610:paptita Oh.'01:4gadoi asposi* qua cur1pfay                        qulaltos pata.dateitaraersiick•alepatergraidlloa de ark'
           ptatatirriaiekseMdlosAszateaiSkftaa tle.:N0t.P..1:1Agicleencontrer-eit00..:{1               e .ailuomahal.010 4re0 do tellit•iiiiktept.tetvfces',.              .
      'ffea'N../aWileiPtelifegilaerer emeirCeri,ko ctitAride"Oe las Codes,de,Cal                           oatleies4avjvpanlaqdasa emoritettoven la,coritice.ei                 •
          99401.0*ObotiOdOtlipport A0,40:..Poriegziaportry Vane denkihd,a iect netlass                        _kith OstotoxentosporImptipar tat                 sob.ra        -
           cuaWerfarOaratalakafall..0;0.0Citi•iles-do vakrtaplPidaimad/ante u4ec -o.au a.                        alda:de:arbitiata;en un.aaag•da delethatitelt'Renegue *
            41gar'elfiliv•WP*10-4e,catIO,004.14010:0ibriii.";pueda Ktwoor de                                           . • .......      .
           1
        The.1P. PlIkantkarld.rea0fitia tourt ib,      .: •         .         .                                            CASENUMBER‘(NOntemidOl Ca4V):
      0        0.0tribrii,$ditOW6Pii do Is cotta es) Oifikiand -.Renei.e..Davigip ...coutth 0
       i    gg§.F0,110),   010.t. .•               :
                                                   .•
                                                                   .
                                                                . '•.
                                                                                                                              VG 21099                  61
       ,0.10.0an..c!-CiititoIa44612:
                               ttl                                                       .
       Ift.W-Pornei.aclikess,and teleOht* Otirilber;q:0,alritifro,attotoeyi orpleln1Iffl main at(Orrlet 1s (Errombm,fir dinicclon y el,ndtparo
        t*,416(00#.0.400004.00.01.naPlant0i.O..det#Ionandatite 0.16.6 .tiape a, ado,es): ;•-•.
      .0.10y.10 .0.-W40t/idk02111- nt.' 44.t,                  :tajali4cinteal,..0:.90405
                                                                         •                                                             Gallagher.                      Deputy
       witEr May 19,2O1                          •      62                                              0lark,ty                E.
      feechal                                                                                          (Febretlito)                                                  flAdjiintoY
      (  ----Vga0tViciabflh.10Miiiimdp
           i0;01                                         tita Proof   Cif•S**e:.o.f      Sum                140$410).4
      (     POrP..1g4.08:•fievntroilip.O.:ostia:•0401.0Ploo,ot.
                                   . ..          . . .. . .._ . . ..                    , . . Seivlce. Surnmom:(P06410)).
                                                                            ... .....Prgoto.
                                                                     tomuto.d.o..
         _                                        NOTICE.70111EPERSON.SERV D.;You arelOrved
          • tp0A4                                                .
                                              r 1.i tjatiarl:Indhildiial:clefend
                                                 Z.1 .D.itttiO;Ilers.008.40d kuid r the RA tl '0..hartie offspe.citY):
                                                          On001froti(epticifv); • Wed         Oates,1.pc., a Delaware corporation
                                           .• .1., .
                                                   ki.n01(1=1 CCP 41-614(co ocati.01
                                                           1:=3 tOP 416.2d(c10 natio. prOlOti)              1=1.00.440010ittrarvateej
                                                            C:=1 0:,)416.40(40 00 a• ilori or partnereblp)      J CdP.416.90i(akAhofized oersoh)
                                                                      otherOpecifyp
                                               4.    ED     tiy pors.0.010,0viVion
   Airmitatealforkorrasta,e,;;ute                                                   summoNSI                                              •      Coda;o.f.CM1.1.,to9Sgt55.41240.485
                                                                                                                                                                     www,counteittgpv
   Judard.V000001:Col1rootah.
   $00Pai•tro•••Jutii1.2009.1.
      Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 3 of 17
                                                                  ,

                                                                        eHOORSED
                                                                          FILED
                                                                      ALAMEDA
 1 Shawn C. Westrick(SBN No. 235313)                                          COU17Y
   The Westrick LFtW Firm, P.C.   •                                    MAY 20
 2 2219 Main St., Ste. 463                                                    2021
   Santa Monica, California 90405                                CLERK OF THE
 3 Telephone:(310)746-5303                                                      SUPERIOR COURT
   Facsimile:(310)943-3373
 4
   Attorneys for Plaintiff
                                                                    E. Gallagher
 5
 6
        •            SUPERIOR COURT F THE STATE OF CALIFORNIA
 7
                                      COUN      OF ALAMEDA
  8
1 9 .YVONEE RENEE NORIEGA,individual ,           .Case Number:
     and on behalf of other members ofthe gen r
 10 public similarly situated,                     COMPLAINT          'R 21099 6 1 3
11                Plaintiffs,                       1) •Wrongful Termination Under FEHA
                                                   2) Wrongful Termination In Violation of
12                                                     Public Policy
                                                Jury Trial Demanded
13
   Wal-Mart Associates, Inc., a Delaware
14 corporation; and DOES 1 through 10,
   inclusive,
15
                  Defendants.
16
17
18.
19
20
21
22
23
24

25
26
27
28

                                           COWL INT
       Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 4 of 17




 1          Plaintiff, Yvonne Renee Noriega ("Plaintiff" or "Noriega"), by and through counsel,

 2 alleges as follows against Defendant, Wal-Mart Associates, Inc.("Wal-Mart" or "Defendant"):

 3                                    NATURE OF THE ACTION

 4          1.     On or about September 14, 2020, Wal-Mart summarily terminated Plaintiff on the

 5 pretextual reason that she violated store policy.

 6          2.     Plaintiff was employed as a Claims Supervisor. This position is responsible for

 7 assisting in the operation of a department. An individual in this position will be expected to

 8 perform additional job-related responsibilities and duties throughout a Wal-Mart location as

 9 assigned and/or as necessary.

10          3.     Amongst Claims Supervisor's duties, a Claims Supervisor is expected to maintain

1 1 the claims and hazardous waste storage area in accordance with company policies and procedures

12 by properly handling claims and returns; zoning the area; arranging and organizing

13 merchandise/supplies; identifying shrink and damages; and ensuring a safe work environment. A

14 Claims Supervisor receives, and stocks supplies from distribution centers and vendors throughout

15 the facility and organizes and maintains area of responsibility by following company procedures,

16 utilizing equipment appropriately and completing and retaining required paperwork, logs, and

17 other documentation.

18          4.     Along with the regular duties as listed in the "Job Description" document as

19 provided by Defendants, on Mondays Plaintiff would come in to work at 5:00 am and go straiglit

20 to the "Clearance Aisle". At the clearance Aisle Plaintiff would "Zone" and make sure that

21 everything was priced correctly. This task was expected to be completed by 8:00 am, no later than

22 9:00 am, when my supervisors did their "tour".

23          5.     By Wednesday, Plaintiff would be able to go in and Zone then CVP(Customer

24 Value Program)items that needed to be reviewed. Plaintiff would make sure that she was able to

25 have CVP done by 9:00 am every day.

26         6.      CVP was the process of marking down items that had possible damage to the

27 packaging and/or were returned.

28
                                                    -1-
                                                  COMPLAINT
      Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 5 of 17




 1          7.     Then Plaintiff would go do and work on her regular tasks/duties. Plaintiff would

 2 audit the returned items, scan Recalls, and some days try to return Overstock. Plaintiffs

 3 department was also in charge of donations. On Wednesdays, the truck would come and pick up

 4 all pallets of claims and returned items. So, Plaintiff would always have to have these pallets

 5 ready by 7:00 am on Wednesdays.

 6          8.     The expectation of marking down items at Plaintiffs store was incredibly high and

 7 Plaintiff was under pressure to meet management's expectations of the number of items marked

 8 down.

 9          9.     In late 2020, Plaintiff was accused of violating the CVP and summarily terminated.

10          10.    Upon information and belief, Plaintiff does not believe that she violated the CVP

11   program, and in any event, violating the CVP is not grounds for dismissal by Wal-Mart and rather

12 is treated as a coachable offense.

13          11.    Upon information and belief, Plaintiff believes that she was terminated for her age.

14 As Plaintiff was one of the highest paid hourly employees at her store due to her tenure, she

15 believes that the violation of the CVP policy was pretextual and instead was based on the

16 discriminatory basis of her age.

17          12.    Upon information and belief, Plaintiff believes that documents and witnesses will

18 attest that she was an outstanding employee and was terminated for being older than other

19 employees.

20          13.    Attached as Exhibit A are Plaintiffs Right to Sue letters.

21                                    JURISDICTION AND VENUE

22          14.    Jurisdiction in the courts of the State of California is proper pursuant to Section

23 410.10 of the California Code of Civil Procedure.

24          15.    Venue for this action in the County of Alameda is proper pursuant to

25 Sections 395 and 395.5 of the California Code of Civil Procedure. Plaintiff worked in the County

26 of Alameda, the breach occurred in the County of Alameda, the discrimination and illegal conduct

27 took place in the County of Alameda, and Plaintiff resides in the County of Alameda.

28
                                                    - 2-
                                                  COMPLAINT
       Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 6 of 17




 1          16.     Plaintiff Noriega has suffered damages well in excess of $25,000.00, the

 2 jurisdictional minimum of this Court.

 3                                                PARTIES
 4          17.     Plaintiff is a resident of Alameda in the State of California.

 5          18.     Defendant was and is, upon information and belief, a Delaware corporation doing

 6 business in California, and at all times hereinafter mentioned, an employer whose employees are

 7 engaged throughout this county, the State of California, and/or the various states of the United

 8 States of America.

 9          19.     Plaintiff is unaware ofthe true names or capacities of the Defendant sued herein

10 under the fictitious names DOES 1-10 but prays for leave to amend and serve such fictitiously

11   named Defendants pursuant to California Code of Civil Procedure § 474 once their names and

12 capacities become known.

13          20.     Plaintiff is informed and believes, and thereon alleges, that DOES 1-10 are the
14 partners, agents, owners, shareholders, managers or employees of Defendant, and were acting on

15 behalf of Defendant.

16          21.    Plaintiff is informed and believes, and thereon alleges, that each and all ofthe acts

17 and omissions alleged herein was performed by, or is attributable to, Defendant and DOES 1-10

18 (collectively,"Defendant"), each acting as the agent for the other, with legal authority to act on the

19 other's behalf. The acts of any and all Defendants were in accordance with, and represent the

20 official policy of, Defendants.

21          22.     At all times herein mentioned, Defendants, and each of them, ratified each and

22 every act or omission complained of herein. At all times herein mentioned, Defendants, and each

23 ofthem, aided and abetted the acts and omissions of each and all the other Defendants in

24 proximately causing the damages herein alleged.

25          23.    Plaintiff is informed and believes, and thereon alleges, that each of said Defendants
26 is in some manner intentionally, negligently or otherwise responsible for the acts, omissions,

27 occurrences and transactions alleged herein.

28
                                                     -3-
                                                   COMPLAINT
       Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 7 of 17




 1                                    FIRST CAUSE OF ACTION

 2                        (Against Defendants and Does 1 through 10 for Age

 3                                            Discrimination)

 4           24.   Paragraphs 1-24 above are incorporated by reference herein as though fully set

 5 forth.

 6           25.   Wal-Mart is an employer. Noriega was an employee of Wal-Mart until Wal-Mart

 7 terminated Noriega's employment.

 8           26.   Noriega was over 60 years old at the time of the termination by Wal-Mart.

 9           27.   At the time of her termination, as throughout her career, Noriega performed not

10 only at a satisfactory level but indeed she consistently provided extraordinary services for Wal-

11   Mart.

12           28.   Noriega's age was a substantial motivating reason for Wal-Mart's decision to

13 terminate Noriega, whom upon information and belief Wal-Mart replaced with younger employees

14 receiving less money per hour than Plaintiff.

15           29.   Noriega has suffered harm in an amount to be proven at trial.

16           30.   Wal-Mart's conduct was a substantial factor in causing Noriega's harm because if

17 Wal-Mart had not abruptly, baselessly, and illegally terminated Noriega, she would still be

18 employed by Wal-Mart.

19           31.   Wal-Mart accordingly knew and intended to cause economic, reputational, and

20 occupational harm to Noriega, or acted with a willful and conscious disregard of the rights of

21 Noriega.

22                                  SECOND CAUSE OF ACTION

23 (Against Defendants and Does 1 through 10 for Wrongful Discharge in Violation of Public Policy)

24           32.    Paragraphs 1-31 above are incorporated by reference herein as though fully set

25 forth.

26           33.   Noriega was employed by Wal-Mart, and Wal-Mart discharged Noriega.

27

28
                                                     -4-
                                                   COMPLAINT
      Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 8 of 17




 1          34.    Wal-Mart's violation of public policy, including but not limited to Wal-Mart's

 2 discrimination against Noriega based upon her age and Wal-Mart's harassment against Noriega for

 3 her age, were substantial motivating reasons for Noriega's discharge.

 4          35.    Noriega has suffered harm in an amount to be proven at trial as a result of her

 5 discharge.

 6         36.     Wal-Mart acted with oppression, fraud, or malice based upon Wal-Mart's

 7 inappropriate and illegal motives in terminating Noriega. Wal-Mart accordingly knew and

 8 intended to cause economic, reputational, and occupational harm to Noriega, or acted with a

 9 willful and conscious disregard of the rights of Noriega.

10                                      PRAYER FOR RELIEF

11   WHEREFORE,Plaintiff prays for judgment against Defendants as follows:

12      1. For a finding that Defendant discriminated against Plaintiff on the basis of age;

13      2. For a finding that Defendant wrongfully discharged Plaintiff in violation of public policy;

14      3. For general and special damages in an amount to be determined at trial, including interest;

15      4. For reasonable attorneys' fees and costs of the suit as may be properly recoverable; and

16      5. For such relief as the Court may deem just and proper.

17

18
     DATED: May 19, 2021                    Respectfully submitted
19
                                            THE WESTRICK LAW FIRM,P.C.
20

21
                                            By/s/ Shawn C. Westrick
22
                                              SHAWN C. WESTRICK
23                                            Attorneys for Plaintiff

24

25

26

27

28
                                                   -5-
                                                 COMPLAINT
Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 9 of 17




                   ATTACHMENT A
       Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 10 of 17

       STATE OF CALIFORNIA I Business. Consumer Services and Housina Agency          GAVIN NEWSOM. GOVERNOR
                                                                                         KEVIN KISH, DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
      (800)884-1684 (Voice) 1(800)700-2320(TTY) I Califomia's Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


April 7, 2021

Shawn Westrick
2219 Main St., Ste. 463
Santa Monica, California 90405

RE:    Notice to Complainant's Attorney
       DFEH Matter Number: 202104-13167407
       Right to Sue: Noriega / Wal-Mart Associates, Inc.

Dear Shawn Westrick:

Attached is a copy of your complaint of discrimination filed with the Department of Fair
Employment and Housing (DFEH) pursuant to the California Fair Employment and
Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
Notice of Case Closure and Right to Sue.

Pursuant to Government Code section 12962, DFEH will not serve these
documents on the employer. You must serve the complaint separately, to all named
respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
information regarding filing a private lawsuit in the State of California. A courtesy "Notice
of Filing of Discrimination Complaint" is attached for your convenience.

Be advised that the DFEH does not review or edit the complaint form to ensure that it
meets procedural or statutory requirements.

Sincerely,


Department of Fair Employment and Housing
       Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 11 of 17

       STATE OF CALIFORNIA I Business, Consumer Services and Housina Aaencv           GAVIN NEWSOM.GOVERNOR
                                                                                          KEVIN KISH, DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
        2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
       (800)884-1684(Voice) 1(800)700-2320(TTY) I California's Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


April 7, 2021

RE:    Notice of Filing of Discrimination Complaint
       DFEH Matter Number:202104-13167407
       Right to Sue: Noriega / Wal-Mart Associates, Inc.

To All Respondent(s):

 Enclosed is a copy of a complaint of discrimination that has been filed with the
.Department of Fair Employment and Housing (DFEH)in accordance with Government
 Code section 12960. This constitutes service of the complaint pursuant to Government
 Code section 12962. The complainant has requested an authorization to file a lawsuit. A
 copy of the Notice of Case Closure and Right to Sue is enclosed for your records.

This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
program. Under this program, established under Government Code section 12945.21,
a small employer with 5-19 employees, charged with violation of the California Family
Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
free voluntary mediation service. Under this program both the employee requesting an
immediate right to sue and the employer charged with the violation may request that all
parties participate in DFEH's free voluntary mediation service. A request for mediation
must be made within 30 days of receipt of the Notice of Case Closure and Right to Sue.
If mediation is requested, the employee is prohibited from filing a civil action until
mediation is complete. The employee's statute of limitations to file a civil action,
including for all related claims not arising under section 12945.2, is tolled from DFEH's
receipt of a mediation request under section 12945.21 until mediation is complete. To
request DFEH Small Employer Family Leave Mediation, email
DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
the Right to Sue notice.

Please refer to the attached complaint for a list of all respondent(s) and their contact
information.

No response to DFEH is requested or required.

Sincerely,


Department of Fair Employment and Housing
       Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 12 of 17

       STATE OF CALIFORNIA I Business Consumer Services and Housina Mencv              GAVIN NEWSOM. GOVERNOR
                                                                                           KEVIN KISH, DIRECTOR
       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
       2218 Kausen Drive, Suite 100 I Elk Grove I CA I 95758
      (800)884-1684 (Voice) 1(800) 700-2320(TTY) I California's Relay Service at 711
       http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


April 7, 2021

Yvonne Noriega
do Westrick Law Firm 2219 Main St., Ste. 463
Santa Monica, California 90405

RE:    Notice of Case Closure and Right to Sue
       DFEH Matter Number: 202104-13167407
       Right to Sue: Noriega / Wal-Mart Associates, Inc.

Dear Yvonne Noriega:

This letter informs you that the above-referenced complaint filed with the Department of
Fair Employment and Housing (DFEH) has been closed effective April 7, 2021 because
an immediate Right to Sue notice was requested.

This letter is also your Right to Sue notice. According to Government Code section
12965, subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. The civil action must be
filed within one year from the date of this letter.

This matter may qualify for DFEH's Small Employer Family Leave Mediation pilot
program. Under this program, established under Government Code section 12945.21, a
small employer with 5 -19 employees, charged with violation of the California Family
Rights Act, Government Code section 12945.2, has the right to participate in DFEH's
free voluntary mediation service. Under this program both the employee requesting an
immediate right to sue and the employer charged with the violation may request that all
parties participate in DFEH's free voluntary mediation service. A request for mediation
must be submitted to the DFEH within 30 days of receipt of the Notice of Case Closure
and Right to Sue. If mediation is requested, the employee is prohibited from filing a civil
action until mediation is complete. The employee's statute of limitations to file a civil
action, including for all related claims not arising under section 12945.2, is tolled from
DFEH's receipt of a mediation request under section 12945.21 until mediation is
complete. To request DFEH Small Employer Family Leave Mediation, email
DRDOnlinerequests@dfeh.ca.gov and include the DFEH matter number indicated on
the Right to Sue notice.

To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
Opportunity Commission (EEOC)to file a complaint within 30 days of receipt of this
DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
whichever is earlier.

Sincerely,
     Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 13 of 17

      STATE OF CALIFORNIA !Business. Consumer Services and Housing Agency           GAVIN NEWSOM,GOVERNOR

      DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                           KEVIN KISH, DIRECTOR

      2218 Kausen Drive, Suite 1001 Elk Grove I CA I 95758
     (800)884-1684(Voice) 1(800) 700-2320(TTY) I Califomia's Relay Service at 711
      http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov




Department of Fair Employment and Housing
              Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 14 of 17




 1                      COMPLAINT OF EMPLOYMENT DISCRIMINATION
                              BEFORE THE STATE OF CALIFORNIA
 2                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                      Under the California Fair Employment and Housing Act
 3
                                  (Gov. Code,§ 12900 et seq.)
 4
     In the Matter of the Complaint of
 5    Yvonne Noriega                                                 DFEH No. 202104-13167407

 6                                  Complainant,
     VS.
 7
 8    Wal-Mart Associates, Inc.
      do CT Corp 818 Seventh St., Ste. 930
 9    Los Angeles, California 90017

10                                   Respondents

11
12
     1. Respondent Wal-Mart Associates, Inc. is an employer Wal-Mart Associates, Inc. subject
13 to suit under the California Fair Employment and Housing Act(FEHA)(Gov. Code,§ 12900 et
     seq.).
14
15
     2. Complainant Yvonne Noriega, resides in the City of Santa Monica, State of California.
16
17 3. Complainant alleges that on or about September 14, 2020, respondent took the
   following adverse actions:
18
     Complainant was harassed because of complainant's age (40 and over).
19
20 Complainant was discriminated against because of complainant's age (40 and over) and
     as a result of the discrimination was terminated.
21
     Additional Complaint Details: Ms. Noriega was terminated due to her age. A sham
22 complaint was concocted as pretextual reason for her dismissal.
23
24
25

26
27                                                 -1-
                                  Complaint — DFEH No. 202104-13167407
28 Date Filed: April 7, 2021
            Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 15 of 17




 1   VERIFICATION
 2 I, Shawn C. Westrick, am the Attorney in the above-entitled complaint. I have read
       foregoing complaint and know the contents thereof. The matters alleged are
 3 the
   based on information and belief, which I believe to be true.
 4
   On April 7, 2021, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.
 6                                                                   Los Angeles, CA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                             -2-
                               Complaint— DFEH No. 202104-13167407
28 Date Filed: April 7, 2021
                         Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 16 of 17
         „.,EYesporviNiToetromonooYfromi.0:0138t!nr*a.0                                                                                                       4,
      ,        VOttelaliiSEIttil.S531$)                                                                                                                        0eowit-uweny
    !'wealefokiciiVip.*                 •
     ,R2VIViolk4;:Sox                     ..0k9.0405                                                                                              E.NDpilsra6.. , . •
                                                                                                                                                     F t•E
                       NE l •-•34,0:1413VOZ-•
                                                                        oKt+tp:(0,7iforolik
                                                                                 ,                                                               ALWEDA COUNTY .
        • AttOitetf0Wkweet•;- Pialtittif   '
     410                                                                                                                                            •   MAY 20 2021,
                           4 ,041t...110.ukkPogArOr                        M
     .4.6**00.47         122 Fallon streer                                                                                                                                     COURT
    .100,16-Aboiess.  •,.,                                                                                                               - CLERK OF THE SUPERIOR                  ,
   !:kig-ANti:0;e0bt voorigt 0.01-061)     .7448ig
        •r titAkPlitwki,'Ngtod ::•giito..,0a)aNi(oson coti.dhomS.P                             II
                                                                                                                                                   E Gallagher
   CAJ :•14.4iP.:. •         -
   I , ortogo..vtmoWskt-                                                                        111111
                                                                                                                                   41,.kpa Ni .19ABeFf'.. •
     -VIVIL CASE.COVERVIEET
                      .                                                                       _S. tri

   ZD. lkinfir01.ted,

        •     iandd
                        . C;:11.400t1


            Itsik-dOdt;$ 034.W
                                               demanded:IS,:
                                             • 05,00)
                                                       6 CO
         Check çnObo below for thafon6etioathattaM.40010epithie::.
                                                                          Mat
                                                                                tt#06
                                                                                   :of
                                                                              Aotee-            I
                                                                                                '




                                                                                               ,fiall
                                                                                                      I•litIllrt .

                                                                                                              defendant
                                                                                                            ;3:A02). ,'t 6E01.;
                                                                                                   ' 11C110PASAIKPOP'2 ,
                                                                                                                                        .. R Oil•019.'9.4.1 3.

                                                                                                                                   JtibCit




                                                                                                                                                    Coinptoit..Cjvil.L.00aticirt.—
                                                                                                                                                                                        .
                                                                                                                                                                                                     ••.




                                                                                                                                 .(eal. Rules'O1t$4.19les 3400-3.403)
      .}1..,-j
        r--""'
        gtitii
            :rittO
                rt'               •  .                             E °nliti
                                                                        ...Ocre
                                                                             t                 ha (00)
                                                                                                                              • EJ Antlteasli1fecto:$1;4100n OS)
            unKsiiiooill:01044m .                                  ic=j! itutii1i740  0110  0 s16.                                                                             •
   , Other prOVUtilitteraomitligtity#1000rkt                                                                                              .c.OPtrlictl0044404,06):
                                                                         CO*'ecillecild                                                              (40),•          •  •  •
     DillnuaciWkei!.0f.Y.,DORISTOO                                                                                                        .Msottoet
                                                                                           ge
           Ast0t4P4,..Y       •                                                                                            • t=ji . p.turft.01(.s litigatIon (28)
                                                                   CD.:otherciultradl                                                                                                            •
                                                                   Real-trppony                                              . L J . ..nvl.rorinvoPtva: trrcodett9rt(0) : • ••,-
                eglqa,IMPIPM.0110.0.(44.,                                                                                     • ED.:10001'000e tOversq".claimilitialpg:Ir001.1he
                                                                         41Itietit;000.010/ rse .•                                                                                  0000'
                                                                                                                                         Ii0.1?Y.0081000000I0001VOOMplek
    1=3 ttehlti011iP011.00).                                                                                                       • 'tiP(.1.01.:1          ••     •    •
    ii00:.00.40010)10170i.4                              WttitiafaeV.1010,3                                           •         Entracemen.t,04040.m011.1-: ;                          •
    =1:Buil:nese fail/drift* biAlrieStriiraditti.07)cD,Qttlei..Tim WO. .                                                      - 11 11. • sE0YortArrion1rinsuiigni.eiit.:(20).. •
        ..0. 11/.11'611h1sloy • . •         • .      tiliVit0010100r                                                      ,• •Milscronempou0,0v11,...0.OMPIRI•ht:                         • ik
             .rieratobton.04r                                                                                                                           b.,    • ..      •   .              d: •
     frayitti.01 • ,„             •.                           •         :Reswer:,,,i,   (s).                               :            RICO(27)
                                                                                                                                                                       s r;ffitigi.ibovetiOk
    =inteiroctual erepetty..09):.                                        .6 rtigit.-(38)
                                                                   Judicial Review'
                                                                                                                      .       j . Ottlar cpmp)alnVtiotijx.
                                                                                                                               M1s01100e0us
     1 =1 ProViihmiefietilibiliicepsy
     :                                                                                                                      • E1. Par.tlerthil:f-arIcrd040.0rategoverrance 01):
                                                    .•                       01400/14,1714(0
                                        •                               Pebtloiti ke:          'Oh wo,,szf'... (11)           r i..other.peution.(0.0t.,s,,,80104'           40.110140).
             0
              ...?..tonAttledifraffori.
                                      (3
                                      " 6)
                                        .
                                                          .             W111.0tyno0itatil04),                                                                                                              .6fiTtsio•
                                                                                                                                                                                                            BMW,
             00:1   eitiPPAtg9t:tiV.
                                                              j       j.0.11i0rItidfciatre.v1O?ii:
                                                                                                                                                                                                            =
     This se                               oontOle*:ariget•010.j..06of                       040,Oa'11g1.0 Of001,014 Ifthe deitelsomplex, markthe:
    fedorareoOnnij O' peopOiiiii.)aoloiatreartwentent: ''                                        . -
                            feeketatii0• Ptesonii.i.• parties    d.                        , . hum.ber.of
                                                                                           L'argo       . . witnesees.
         IT           EkteneiViaMotion,praotkeralsIng               eir..00Vel. •iT        Cooed     nektonswthrelated actions pending In one Or more
                     4ssuetinetwiltbetlene=00riturning to resolve. .               "" '• :00r.s:in other counties, states; or countie% or Inefederal
         c.tatutiitentlarare.1001;000burnehtaiY:e.v.IdenOe'                               46.0.0c         •
                                                                     •      . • f.        $ii.6.s4tii.joi,P000g.hfont,judialailitmeNieioei                       •
          fterrle,thes*Wtttch004/ffipfaRip:i..ei,                 monetary b.           horirhonetaer, deOlorateryorfrijunctive,téilef C. t:             :j
                                                                                                                                                          .    pyhitive
4.. NomOor P114.0.4f..i.060•600149: •                                           •
         'T4tei3Oese..1=1         • -im•'Is not a.:OlateOtiOn•04...
          If there                           0.0.0.3s, tifirliterye ainOtico:Of related: se. IY.04 MatuSeiblin.04W
 llete: May•194021                                                                                       • .•.
                                               •                                    •
•$.11.0w.h.0 .e.gock*:, •                                                                               :'.'•
                             'COPE  oFtamiii
                                                                         • NC/TVE
                                                                                    .                                             (tomvithe:oF.FArtry,tworomempitiver6;
                                                                                                •
    ,1 Plontiftmustfile.this.cevoeeheer wilh.the.first pep.er;bleat:the:a**..0 py.0,00 ellpa(e).ipep.t                              a:ateb."Or 6.atittjited •
        .eniserthe Pranattt.Clide.'Nit:tiny 00016. or Welfare and InptitutionS Code).• (a. Miles ofCo0rt• rule•34(70:                 0311the                   fesilalt
    • 'IS.40Scilost:           • • " •                         •




   .  , 006.111s coversheOpn,
                                    g01.911,0„al.111.1-*Wee shoet.regyfrItti.OylOdat;P,•urtikllo.
         If this..-qess lovomplexiihder hge,Z4QP4.$*34:*.thelealifotrila Rille0 of•Cour, you,mist
                                                                                                               serve a copy,of thls.goVer:Otieet•on,al..l
   : , • other
           , partieslies!to the000n or proceeding                                   .                                     .
   • !! uP.I.,..*:thitY44.00fleotiOne,oeee,Otter.0,03.114.0.ore dati;Oe*.a.e4...4,:,tik.6(51:1 1*.• sheet Will 06.08;4:tots.tottstIoal'pproott.eoonlyt. .
                                                                                                                                                 • •••-     ;Piaci'Loa ;
  ,PM,010 paw.Ali4„2:001.'                                   .C.IVIL.•014SE:00VE1,7 SI-jgET                       raViiiulOOtrtaint: hgesitabi.3420,    01400;4(40;046!
                                                                                                                • •                          .Cal.•Stptittertle•otJudiddrAtifTitril**1011,44 6:
                                                                                                                                                                               ww*coyrtsteaoov
                       Case 3:21-cv-04867-RS Document 1-1 Filed 06/24/21 Page 17 of 17
                                                                      Unified Rules of the Superior Court of California, County of Alameda



            ••
     F. ADDENDUM TO CIVIL CASE COVER SHEET
Short Title:                                                                                                Case Number:
Noriega v. Wal-Mart
                                                      CIVIL CASE COVER SHEET ADDENDUM
                               THIS FORM IS REQUIRED IN ALL NEW UNLIMITED CIVIL CASE FILINGS IN THE
                                             SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA
                                                                           [ ] Hayward Hall of Justice (447)
V] Oakland, Rene C. Davidson Alameda County Courthouse (446)                    [ ] Pleasanton, Gale-Schenone Hall of Justice (448)
Civil Case Cover
Sheet Category         Civil Case Cover Sheet Case Type        Alameda County Case Type (check only one)
Auto Tort              Auto tort(22)                            [ ]      34    Auto tort(G)
                                                                Is this an uninsured motorist case? [ I yes [ ]no
Other PI /PD /         Asbestos(04)                             [ 1    75    Asbestos(D)
WD Tort                Product liability (24)                   [ ]    89    Product liability (not asbestos or toxic tort/environmental)(G)
                       Medical malpractice (45)                 [ ]    97    Medical malpractice(G)
                       Other PI/PDNVD tort(23)                  []     33    Other PI/PD/WD tort(G)
Non - PI /PD /         Bus tort / unfair bus. practice (07)     [ ]    79    Bus tort / unfair bus. practice(G)
WD Tort                Civil rights (08)                        [ ]    80    Civil rights(G)
                       Defamation (13)                          [ ]    84    Defamation (G)
                       Fraud (16)                               [ ]    24    Fraud (G)
                       Intellectual property (19)               [ ]    87    Intellectual property(G)
                       Professional negligence (25)             [ ]    59    Professional negligence - non-medical(G)
                       Other non-PUPD/WD tort(35)               []     03    Other non-PUPD/WD tort(G)
Employment             Wrongful termination (36                 (>0    38    Wrongful termination (G)
                       Other employment(15)                     [ ]    85    Other employment(G)
                                                                [ ]    53    Labor comm award confirmation
                                                                []     54    Notice of appeal - L.C.A.
Contract               Breach contract / Wrnty (06)             [ 1    04    Breach contract / Wrnty(G)
                       Collections(09)                          [ ]    81    Collections(G)
                       Insurance coverage (18)                  [ ]    86    Ins. coverage - non-complex (G)
                       Other contract(37)                       []     98    Other contract(G)
Real Property          Eminent domain / Inv Cdm (14)            [ 1     18   Eminent domain / Inv Cdm (G)
                       Wrongful eviction (33)                   [ ]     17   Wrongful eviction (G)
                       Other real property (26)                 []      36   Other real property(G)
Unlawful Detainer      Commercial(31)                           [ ]    94    Unlawful Detainer - commercial           Is the deft. In possession
                       Residential (32)                         [ ]    47    Unlawful Detainer - residential         of the property?
                       Drugs (38)                               []     21    Unlawful detainer - drugs              [ ]Yes [ ]No
Judicial Review        Asset forfeiture (05)                    [ ]    41    Asset forfeiture
                       Petition re: arbitration award (11)      [ ]    62    Pet. re: arbitration award
                       Writ of Mandate (02)                     [ ]    49    Writ of mandate
                                                                Is this a CEQA action (Publ.Res.Code section 21000 et seq)[ ]Yes [ ]No
                       Other judicial review (39)               []       64   Other judicial review
Provisionally          Antitrust / Trade regulation (03)        [ 1    .77   Antitrust / Trade regulation
Complex                Construction defect(10)                  [ 1    82    Construction defect
                       Claims involving mass tort(40)           [ ]    78    Claims involving mass tort
                       Securities litigation (28)               [ 1    91    Securities litigation
                       Toxic tort / Environmental (30)          [ 1    93    Toxic tort / Environmental
                       Ins covrg from cmplx case type (41)      [ 1    95    Ins covrg from complex case type
Enforcement of         Enforcement of judgment(20)              [ ]     19   Enforcement of judgment
Judgment                                                        []     08    Confession of judgment
Misc Complaint         RICO (27)                                [ 1    90    RICO(G)
                       Partnership / Corp. governance (21)      [ ]    88    Partnership / Corp. governance(G)
                       Other complaint(42)                      [ ]    68    All other complaints(G)
Misc. Civil Petition   Other petition (43)                      [ 1    06    Change of name
                                                                []     69    Other petition
       202-19 (5/1/00)                                                                                                                    A-13
